


110 HCON 118 PCS: Congratulating the City of Chicago for

U.S. House of Representatives
2007-05-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		III
		Calendar No. 130
		110th CONGRESS
		1st Session
		H. CON. RES. 118
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 2, 2007
			Received and placed on the calendar
		
		CONCURRENT RESOLUTION
		Congratulating the City of Chicago for
		  being chosen to represent the United States in the international competition to
		  host the 2016 Olympic and Paralympic Games, and encouraging the International
		  Olympic Committee to select Chicago as the site of the 2016 Olympic and
		  Paralympic Games.
	
	
		Whereas the City of Chicago has been selected by the
			 United States Olympic Committee to represent the United States in its bid to
			 host the 2016 Summer Olympic and Paralympic Games;
		Whereas, by 2016, 20 years will have passed since the
			 Summer Olympics were held in a city in the United States;
		Whereas Chicago is a world-class city with remarkable
			 diversity, culture, history, and people;
		Whereas the citizens of Chicago take great pride in all
			 aspects of their city and have a deep love for sports;
		Whereas Chicago already holds a place in the international
			 community as a city of immigrants from around the world, who are eager to be
			 ambassadors to visiting Olympic athletes;
		Whereas the Olympic and Paralympic Games will be played in
			 the heart of Chicago so that athletes and visitors can appreciate the beauty of
			 the downtown parks and lakefront;
		Whereas Chicago is one of the transportation hubs of the
			 world and can provide accessible transportation to international visitors
			 through extensive rail, transit, and motorways infrastructure, combined with
			 the world-class O’Hare and Midway International Airports;
		Whereas the motto of the 2016 Olympic and Paralympic Games
			 in Chicago would be Stir the Soul, and the games would inspire
			 citizens around the world, both young and old;
		Whereas a Midwestern city has not hosted the Olympic Games
			 since the 1904 games in St. Louis, Missouri, and the opportunity to host the
			 Olympics would be an achievement not only for Chicago and for the State of
			 Illinois, but also for the entire Midwest;
		Whereas hosting the 2016 Olympic and Paralympic Games
			 would provide substantial local, regional, and national economic benefits and
			 growth;
		Whereas Mayor Richard M. Daley, Patrick Ryan, and members
			 of the Chicago 2016 Committee have campaigned tirelessly to secure Chicago’s
			 bid to host the Olympic and Paralympic Games;
		Whereas, through the campaign to be selected by the United
			 States Olympic Committee, Chicago’s citizens, officials, workers, community
			 groups, and businesses have demonstrated their ability to come together to
			 exemplify the true spirit of the Olympic Games and the City of Chicago;
			 and
		Whereas the Olympic and Paralympic Games represent the
			 best of the human spirit and there is no better fit for hosting this event than
			 one of the world’s truly great cities: Now, therefore, be it
		
	
		That Congress—
			(1)congratulates the
			 City of Chicago on securing the bid to represent United States in the
			 international competition to host the 2016 Olympic and Paralympic Games;
			 and
			(2)encourages the
			 International Olympic Committee to select Chicago as the site of the 2016
			 Olympic and Paralympic Games.
			
	
		
			Passed the House of
			 Representatives May 1, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
	
		May 2, 2007
		Received and placed on the calendar
	
